Name: Commission Regulation (EEC) No 236/86 of 3 February 1986 amending Regulations (EEC) No 2189/85, (EEC) No 2607/85, (EEC) No 2390/85 and (EEC) No 2273/85 relating to the wine sector
 Type: Regulation
 Subject Matter: agricultural activity;  economic policy;  distributive trades;  foodstuff
 Date Published: nan

 4. 2. 86 Official Journal of the European Communities No L 29/ 13 COMMISSION REGULATION (EEC) No 236/86 of 3 February 1986 amending Regulations (EEC) No 2189/85 , (EEC) No 2607/85 , (EEC) No 2390/85 and (EEC) No 2273/85 relating to the wine sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 1984/85 wine year detailed implementing rules for the distillation referred to in Article 41 of Regulation (EEC) No 337/79 0 by Regulation (EEC) No 3054/85 (8) ; whereas the Regulations should therefore be altered in accordance with this amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3768/85 (2) and in particular Articles 10, 11 , 12a, 14 and 65 thereof, HAS ADOPTED THIS REGULATION : Whereas :  Commission Regulation (EEC) No 2189/85 of 31 July 1985 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1984/85 wine-growing year (3),  Commission Regulation (EEC) No 2607/85 of 16 September 1985 laying down, for the 1985/86 wine year, detailed implementing rules concerning the distillation provided for in Article 11 of Regulation (EEC) No 337/79 (4),  Commission Regulation (EEC) No 2390/85 of 19 August 1985 laying down for the 1984/85 wine year detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine (5),  Commission Regulation (EEC) No 2273/85 of 29 July 1985 on the granting of aid for the use in wine ­ making of concentrated grape must and rectified concentrated grape must in respect of the 1985/86 wine-growing year (6), Article 1 Article 1 (2) of Regulations (EEC) No 2189/85, (EEC) No 2607/85, (EEC) No 2390/85 and (EEC) No 2273/85 is hereby replaced by the following : '2 . In accordance with Article 6 ( 1 ) of Regulation (EEC) No 337/79, producers who in the course of the 1984/85 wine year were subject to the obligations referred to in Articles 39 , 40 and 41 of Regulation (EEC) No 337/79 shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have fulfilled their obligations during the reference periods laid down in Article 16 of Commission Regulation (EEC) No 2461 /84 ('), Article 13 of Commission Regulation (EEC) No 2462/84 (2) and Article 16 of Commission Regulation (EEC) No 147/85 (3). (') OJ No L 231 , 29 . 8 . 1984, p. 12. (2) OJ No L 231 , 29 . 8 . 1984, p. 18 . (3) OJ No L 16, 19 . 1 . 1985, p. 25 .provide, in Article 1 (2), that producers who have not fulfilled their obligations under Article 41 of Regulation (EEC) No 337/79 during a certain period are not entitled to benefit from the measures provided for in those Regu ­ lations ; whereas the said period was extended as a result of the last amendment to Commission Regulation (EEC) No 147/85 of 18 January 1985 laying down for the Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2) OJ No L 362, 31 . 12. 1985, p. 8 . 3) OJ No L 203, 1 . 8 . 1985, p. 83 . (4) OJ No L 249, 18 . 9 . 1985, p . 5 . 0 OJ No L 225, 23 . 8 . 1985, p . 8 . (4 OJ No L 212, 9 . 8 . 1985, p . 8 . 0 OJ No L 16, 19 . 1 . 1985, p. 25. (8) OJ No L 290 , 1 . 11 . 1985, p. 74 . No L 29/ 14 Official Journal of the European Communities 4. 2 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 February 1986 . For the Commission Frans ANDRIESSEN Vice-President